254 Minn. 294 (1959)
95 N.W. (2d) 27
MEMORY SENN
v.
KEITH SENN.
No. 37,630.
Supreme Court of Minnesota.
February 6, 1959.
Henry Levine, for appellant.
Carroll, Thorson, Anderson & Cronan, for respondent.
MAGNEY, COMMISSIONER.
On February 2, 1954, a decree was entered granting plaintiff a divorce from defendant. No alimony was allowed. Plaintiff was given the custody of the only child of the parties, a daughter then less than 4 years of age. Defendant was ordered to pay $10 per week for the support of the child and was given the right of visitation. In June 1958, plaintiff made a motion for a modification of the divorce decree granting her a larger amount for the support of the child, alimony, and a change in the provisions concerning visitation. She also asked for an order restraining defendant from interfering with her and for attorney's fees in connection with the motion. The court ordered defendant to pay $25 attorney's fees at the rate of $5 per month. It also amended the decree by directing defendant to pay $15 per week for the support of the child. In all other respects the motion was denied. Plaintiff appeals from the above order.
At the time the motion was made, defendant was earning about $10 a week more than at the time of the divorce. As the court increased the support payments by $5 a week, it amounted to about half of his *295 increased income. Nothing would be gained by a further recital of the facts.
This court has stated many times that a petition for modification of a divorce decree is addressed to the sound discretion of the trial court and that, on appeal, this court will not reverse except for abuse of such discretion. Novotny v. Novotny, 152 Minn. 420, 189 N.W. 258; Menke v. Menke, 213 Minn. 311, 6 N.W. (2d) 470; Kate v. Kate, 234 Minn. 402, 406, 48 N.W. (2d) 551, 555; Mark v. Mark, 248 Minn. 446, 80 N.W. (2d) 621; Hellman v. Hellman, 250 Minn. 422, 84 N.W. (2d) 367. A careful reading of the affidavits submitted to the trial court on the motion clearly indicates that sound discretion was exercised by the court in its decision.
Since there is so little basis for this appeal, involving only a discretionary matter, plaintiff is awarded only $50 attorney's fees in this court.
Order affirmed.